Exhibit 10.1

 

AMENDMENT TO THE

EAGLE PHARMACEUTICALS, INC.

2007 INCENTIVE COMPENSATION PLAN

 

WHEREAS, the Board of Directors (the “Board”) of Eagle Pharmaceuticals, Inc.
(the “Company”) previously approved and adopted the Eagle Pharmaceuticals, Inc.
2007 Incentive Compensation Plan (the “Plan”); and

 

WHEREAS, the Compensation Committee of the Board, pursuant to its authority
under the Eagle Pharmaceuticals, Inc. Charter of the Compensation Committee and
under the Plan, determined that it is in the best interest of the Company to
amend the Plan as set forth in this Amendment.

 

NOW, THEREFORE, the Plan is amended as follows:

 

1.                                      Section 8(a)(iv) of the Plan is hereby
amended by deleting the phrase “Notwithstanding the foregoing or any provision
in any Award Agreement to the contrary” set forth in the beginning of the first
sentence of such Section and substituting the following therefor:

 

“Except as otherwise provided in an Award Agreement or to the extent otherwise
determined by the Committee”

 

2.                                      All other terms and conditions of the
Plan shall remain in full force and effect.

 

3.                                      Capitalized terms used herein and not
otherwise defined herein shall have the meanings set forth in the Plan.

 

DATE APPROVED BY THE COMPENSATION COMMITTEE OF THE BOARD OF
DIRECTORS:                                         December 15, 2015

 

--------------------------------------------------------------------------------